DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I and Sub-Species B (Figs. 1-10B) in the reply filed on 02/11/2022 is acknowledged.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Trautschold (Reg. No. 71004) on 05/31/2022.

The application has been amended as follows: 
IN THE CLAIMS:


Claim 2. (Currently Amended) The fan of claim 1, wherein  each projection is formed on an inner surface of the nozzle and extends toward the corresponding conduit.

Claim 18. (Currently Amended) A fan comprising: a central hub defining an inlet; a motor positioned within the central hub; an impeller positioned within the central hub, the impeller operable to be rotated by the motor to generate air movement; a filter covering the inlet, the filter divided into a plurality of pieces that are separately removable from the central hub; a nozzle defining a channel that receives air from the central hub, the nozzle defining an outlet in communication with the channel to direct air out of the nozzle; and a plurality of conduits connecting the nozzle to the central hub to direct air from the central hub to the channel and through the outlet of the nozzle.

The above changes have been made to the claims to overcome 112b rejection and to clarify the claim verbiage.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Kardas (US 4452566) discloses:
A fan comprising: a central hub (12) defining an inlet (34); a motor (Col. 2, ll. 38-40); an impeller (20 blade), the impeller operable to be rotated by the motor to generate air movement; a nozzle (housing surrounding plenum 18; Fig. 1-2) defining a channel (plenum 18; Fig. 1-2) that receives air from the central hub, the nozzle defining an outlet (outlet shown by outgoing fluid at the leading line of reference 48 in Fig. 2) in communication with the channel to direct air out of the nozzle; and a plurality of conduits (36) connecting the nozzle to the central hub to direct air from the central hub to the channel and through the outlet of the nozzle. (Col. 4, ll. 51-68; Col. 5, ll. 1-44; Fig. 1-3)
    PNG
    media_image1.png
    419
    731
    media_image1.png
    Greyscale

Figure 1: Reference Figure 1 of Kardas.
However, Kardas does not disclose the motor positioned within the central hub and the impeller (20 blade) positioned within the central hub as claimed in the independent claims 1, 16 and 18. Kardas also does not disclose the nozzle defines a projection aligned with each conduit to divide air movement through the nozzle (as claimed in Claim 1), the impeller including fins, each fin having an edge treatment of ridges and valleys formed on an outer edge of the fin (as claimed in Claim 16) and a filter covering the inlet and divided into a plurality of pieces that are separately removable from the central hub (as claimed in Claim 18).
Modifying the fan of Kardas by positioning the motor to be within the central hub and the impeller to be within the central hub, and including the projection and filter is impermissible hindsight reconstruction and would render Kardas's apparatus, inoperative as originally intended by Kardas. Therefore, the claims are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sills (US 5607289) discloses a fan comprising: a central hub (19) defining an inlet (27); a motor (“propeller is driven by a motor mounted in the steel tube” Col. 1, ll. 23-25); an impeller (18), the impeller operable to be rotated by the motor to generate fluid movement; a nozzle (bottom portion of annular housing 10) defining a channel that receives air from the central hub, the nozzle defining an outlet in communication with the channel to direct air out of the nozzle; and a plurality of conduits (29) connecting the nozzle to the central hub to direct air from the central hub to the channel and through the outlet of the nozzle; wherein the nozzle defines a projection (31) aligned with each conduit to divide air movement through the nozzle. However, Sills does not disclose the motor is positioned within the central hub and the impeller is positioned within the central hub as claimed in the independent claims 1, 16 and 18.

    PNG
    media_image2.png
    642
    558
    media_image2.png
    Greyscale

Figure 2: Reference Fig. 2 of Sills.

Walter (US 3747726) discloses a fan comprising: a central hub (15) defining an inlet (21); an impeller (60) positioned within the central hub, the impeller operable to be rotated by the motor to generate air movement; a nozzle (passage 61, 67) defining a channel that receives air from the central hub, the nozzle defining an outlet (25) in communication with the channel to direct air out of the nozzle; and a conduit (23) connecting the nozzle to the central hub to direct air from the central hub to the channel and through the outlet of the nozzle; wherein the nozzle (vanes 61, 67) defines a projection aligned with the conduit to divide air movement through the nozzle. However, Walter does not disclose a plurality of conduits.

    PNG
    media_image3.png
    285
    593
    media_image3.png
    Greyscale

Figure 3: Reference Fig. 2 of Walter.

Calvo (US 5462407), Hyun et al. (US 2007015504), Janecek (US 9360020) disclose a fan having a plurality of conduits; however, the claimed nozzle is not disclosed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/
Examiner, Art Unit 3745                                                                                                                                                                                             


/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745